       Case: 1:21-cv-00135 Document #: 69 Filed: 05/18/21 Page 1 of 7 PageID #:868




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION


                                           Civil Action File No.: 1:21-cv-00135
In re: Clearview AI, Inc. Consumer Privacy
Litigation                                 Judge Sharon Johnson Coleman

                                                         Magistrate Judge Maria Valdez




    PLAINTIFFS’ EMERGENCY MOTION TO CONVERT THEIR PENDING MOTION
       FOR PRELIMINARY INJUNCTION INTO A MOTION FOR TEMPORARY
            RESTRAINING ORDER AND PRELIMINARY INJUNCTION

          Plaintiffs David Mutnick, Mario Calderon, Jennifer Rocio, Anthony Hall and Isela

Carmean, on behalf of themselves and all others similarly situated, by appointed interim lead class

counsel, respectfully move this Court, pursuant to Federal Rule of Civil Procedure 65, to: (a)

convert their pending motion for preliminary injunction (Dkt. 30) into a motion for temporary

restraining order and preliminary injunction; and (b) temporarily restrain Defendants 1 from

distributing or disseminating Plaintiffs’ and Illinois residents’ Biometric Data, pending ruling on

the preliminary injunction. In support of this motion, Plaintiffs state as follows:

                                           INTRODUCTION

          1.      Plaintiffs bring this Emergency Motion to Convert Their Pending Motion for

Preliminary Injunction Into a Motion for Temporary Restraining Order and Preliminary Injunction

in order to address information Plaintiffs learned during the May 13, 2021 deposition of Thomas

Mulcair, General Counsel of Defendant Clearview. At that deposition, Plaintiffs learned for the

first time that Defendants have set up two offshore companies – one in Panama and one in



1
    Defined Terms have the same meaning as in Plaintiffs’ Motion for Preliminary Injunction (Dkt. 30-31).
                                                     1
    Case: 1:21-cv-00135 Document #: 69 Filed: 05/18/21 Page 2 of 7 PageID #:869




Singapore – for the purpose of providing Clearview’s software to foreign countries. Mulcaire

further testified that the foreign entities could provide Clearview’s software in the United States.

As set forth in Plaintiffs’ Reply in Support of Plaintiffs’ Motion for Preliminary Injunction (Dkt.

67), Mulcaire’s deposition revealed that: (a) the key aspects of the declaration he prepared in

support of Defendants’ opposition to Plaintiffs’ preliminary injunction motion are unsupported

and inaccurate; and (b) Mulcaire is an incredible witness. See id. Plaintiffs fear that in an effort to

avoid the impact of any injunction this Court may order, Defendants are going to distribute or

otherwise disseminate the Biometric Database – containing Plaintiffs’ and Illinois residents’

Biometric Data – to the offshore companies. To prevent such an outcome, Plaintiffs seek to convert

their pending motion for preliminary injunction (Dkt. 30) into a motion for a temporary restraining

order and preliminary injunction and respectfully request that the Court temporarily restrain

Defendants from distributing or disseminating Plaintiffs’ and Illinois residents’ Biometric Data.

Because the motion for preliminary injunction is fully briefed, no further briefing is necessary.

                                     BACKGROUND FACTS

       2.      On April 9, 2021, Plaintiffs David Mutnick, Mario Calderon, Jennifer Rocio,

Anthony Hall and Isela Carmean filed a Motion for Preliminary Injunction on behalf of themselves

and all other similarly situated (Dkt. 30) and an accompanying Memorandum of Law (Dkt. 31).

       3.      On April 30, 2021, Defendants filed their Memorandum of Law in opposition to

Plaintiffs’ motion (Dkt. 43).

       4.      Prior to filing their reply, on May 3, 2021, Plaintiffs filed a Motion for Expedited

Discovery in connection with their pending motion (Dkt. 44). On May 5, 2021, the Court granted

in part and denied in part Plaintiffs’ motion, allowing Plaintiffs to depose Thomas Mulcaire (Dkt.




                                                  2
    Case: 1:21-cv-00135 Document #: 69 Filed: 05/18/21 Page 3 of 7 PageID #:870




51). That deposition occurred on May 13, 2021, and the transcript was received during the evening

of May 14, 2021.

       5.      During the deposition, Mulcaire revealed that Clearview has set up two offshore

companies – one in Panama and one in Singapore – for the purpose of offering access to

Clearview’s software. See Dkt. 67. Mulcaire further testified that the offshore companies could

offer Clearview’s software in the United States. Id. Mulcaire could not explain the need for the

offshore companies, given that Clearview currently could offer its software to foreign countries.

Id. When pressed for an answer, Mulcaire asserted the attorney-client privilege. Id. Mulcaire’s

testimony (and the supporting transcript pages) are further detailed in Plaintiffs’ reply in support

of their motion for preliminary injunction, which was filed on May 17, 2021 (Dkt. 67).

       6.      Based on this newly discovered information, Plaintiffs seek to convert their pending

motion for preliminary injunction into a motion for a temporary restraining order and preliminary

injunction in order to prevent Defendants from distributing or disseminating Plaintiffs’ and Illinois

residents’ sensitive Biometric Data to the offshore companies while the Court more fully considers

the motion for preliminary injunction. Absent the requested relief, Defendants could thwart

Plaintiffs’ sought-after judicial remedy by sending the data at issue overseas and further irreparably

harming Plaintiffs and Class Members.

                                           ARGUMENT

       7.      “The standards for granting a temporary restraining order and preliminary

injunction are the same.” USA-Halal Chamber of Com., Inc. v. Best Choice Meats, Inc., 402

F.Supp.3d 427, 433 n.5 (N.D. Ill. 2019). Namely, the movant must make a threshold showing “that

it has some likelihood of success on the merits; that it has no adequate remedy at law; [and] that

without relief it will suffer irreparable harm.” Id., quoting GEFT Outdoors, LLC v. City of



                                                  3
    Case: 1:21-cv-00135 Document #: 69 Filed: 05/18/21 Page 4 of 7 PageID #:871




Westfield, 922 F.3d 357, 364 (7th Cir. 2019). “If the plaintiff passes that threshold, the court must

weigh the harm that the plaintiff will suffer absent an injunction against the harm to the defendant

from an injunction, and consider whether an injunction is in the public interest.” Id. at 364 (internal

quotation marks omitted).

       8.      Plaintiffs’ motion for preliminary injunction (Dkt. 30-31) and reply in support of

same (Dkt. 61) address the standard set forth above and demonstrate the propriety of Plaintiffs

obtaining the requested injunctive relief. Plaintiffs incorporate their briefs here. Because the

preliminary injunction motion is fully briefed, converting the preliminary injunction motion into a

motion for a temporary restraining order and preliminary injunction will not require additional

briefing.

       9.      In their preliminary injunction motion, Plaintiffs seek, among other relief, an order

enjoining Defendants from “[d]istributing, redistributing, or disseminating Illinois residents’

Biometric Data without obtaining the consent required by BIPA.” Dkt. 30 at 1. The motion also

seeks: (a) to require Defendants to “[s]tore, transmit, and protect from disclosure all Biometric

Data of Illinois residents . . . using the reasonable standard of care within Defendant Clearview’s

industry . . . ”; and (b) the appointment of Special Master to assist with the implementation of any

injunctive relief and verify Defendants’ compliance with any injunction order. Id. at 1-2.

       10.     Before Mulcaire’s deposition on May 13, 2021, Plaintiffs were unaware that

Defendants had set up two offshore companies for the purpose of providing access to Clearview’s

software from abroad. Given that the preliminary injunction motion is fully briefed and Mulcaire’s

deposition revealed that Defendants’ bases for opposing the motion are unsupported, Plaintiffs fear

that Defendants will seek to avoid the impact of any injunction entered by the Court by distributing

and disseminating the Biometric Database – containing the Biometric Data of Plaintiffs and Illinois



                                                  4
    Case: 1:21-cv-00135 Document #: 69 Filed: 05/18/21 Page 5 of 7 PageID #:872




residents – to the offshore companies. Once the Plaintiffs’ and Illinois residents’ Biometric Data

is sent abroad, the Court’s ability to oversee the way in which that data is handled and secured will

be hindered, resulting in Plaintiffs and Illinois residents being subjected to the risk of increased

harms.

         11.    Converting the preliminary injunction motion into a motion for a temporary

restraining order and preliminary injunction will allow the Court to preserve the status quo pending

resolution of the preliminary injunction motion.

         12.    In addition to the electronic notice that will be provided upon the filing of this

motion, Plaintiffs’ counsel intends to email and call defense counsel to notify them of this motion.

         WHEREFORE, for the foregoing reasons, Plaintiffs respectfully request that the Court: (a)

convert Plaintiffs’ pending motion for preliminary injunction into a motion for a temporary

restraining order and preliminary injunction; and (b) temporarily restrain Defendants from

distributing and disseminating Plaintiffs’ and Illinois residents’ Biometric Data.

Dated: May 18, 2021

                                              Respectfully submitted,


                                      By:     /s/ Scott R. Drury
                                              SCOTT R. DRURY
                                              Interim Lead Class Counsel for Plaintiffs

                                              Mike Kanovitz
                                              Scott R. Drury
                                              LOEVY & LOEVY
                                              311 N. Aberdeen, 3rd Floor
                                              Chicago, Illinois 60607
                                              312.243.5900
                                              drury@loevy.com

                                              Scott A. Bursor
                                              Joshua D. Arisohn
                                              BURSOR & FISHER, P.A.
                                              888 Seventh Avenue
                                              New York, NY 10019

                                                   5
Case: 1:21-cv-00135 Document #: 69 Filed: 05/18/21 Page 6 of 7 PageID #:873




                                  646.837.7150
                                  scott@bursor.com
                                  jarisohn@bursor.com

                                  Frank S. Hedin (to be admitted pro hac vice)
                                  HEDIN HALL LLP
                                  Four Embarcadero Center, Suite 1400
                                  San Francisco, California 94104
                                  415.766.3534
                                  fhedin@hedinhall.com

                                  Michael Drew
                                  NEIGHBORHOOD LEGAL LLC
                                  20 N. Clark Street #3300
                                  Chicago, Illinois 60602
                                  312.967.7220
                                  mwd@neighborhood-legal.com

                                  Michael Wood
                                  Celetha Chatman
                                  COMMUNITY LAWYERS LLC
                                  20 N. Clark Street, Suite 3100
                                  Chicago, Illinois 60602
                                  312.757.1880
                                  mwood@communitylawyersgroup.com
                                  cchatman@communitylawyersgroup.com

                                  Steven T. Webster
                                  Aaron S. Book
                                  WEBSTER BOOKK LLP
                                  300 N. Washington, Ste. 404
                                  Alexandria, Virginia 22314
                                  888.987.9991
                                  swebster@websterbook.com

                                  Other Counsel for Plaintiffs




                                     6
    Case: 1:21-cv-00135 Document #: 69 Filed: 05/18/21 Page 7 of 7 PageID #:874




                                CERTIFICATE OF SERVICE

      I, Scott R. Drury, an attorney, hereby certify that, on May 18, 2021, I filed the foregoing
document using the Court’s CM/ECF system, which effected service on all counsel of record.

                                                     /s/ Scott R. Drury
                                                     Interim Lead Class Counsel for Plaintiffs
